           Case 3:21-cv-00054-JM Document 14 Filed 08/17/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

COOL PET STUFF, LLC                                                          PLAINTIFF

V.                                     3:21CV00054 JM

PETS FIRST, INC. d/b/a
PETS FIRST OF NEW JERSEY, INC.                                               DEFENDANT


                                              ORDER

       Plaintiff Cool Pet Stuff, LLC is a limited liability company whose members are all

Arkansas residents. Defendant Pets First is a New York corporation with its principal place of

business in Elizabeth, New Jersey. Plaintiff filed suit against Pets First on December 21, 2020 in

the Circuit Court of Craighead County, Arkansas. Plaintiff attempted service on Pets First in

New Jersey four days later, on Christmas Eve. On January 20, 2021, the parties stipulated to an

extension of time for Pets First to “answer or otherwise appear.” On March 5, 2021, Pets First

removed the action to this Court based on diversity jurisdiction. At the same time, Pets First filed

a motion to dismiss for lack of personal jurisdiction, insufficient service of process, improper

venue, and failure to state a claim. Plaintiff filed a motion to remand.

       Plaintiff argues that this case should be remanded to state court because Pets First did not

file the notice of removal within the 30-day time requirement of 28 U.S.C. 1446(b)(1). The

section provides: “The notice of removal of a civil action or proceeding shall be filed within 30

days after the receipt by the defendant, through service or otherwise, of a copy of the initial

pleading setting forth the claim for relief upon which such action or proceeding is based. . ..” 28

U.S.C § 1446(b)(1). The 30-day removal period set forth by 28 U.S.C. § 1446(b) is “not

jurisdictional, but instead establishes the procedure to transfer to federal court a case over which
            Case 3:21-cv-00054-JM Document 14 Filed 08/17/21 Page 2 of 5




the federal court would have had original jurisdiction.” McHugh v. Physicians Health Plan of

Greater St. Louis, Inc., 953 F. Supp. 296, 299 (E.D. Mo. 1997); Milburn v. Zurich Am. Ins. Co.,

334 F.R.D. 190, 192 (E.D. Mo. 2020).

        Pets First contends that it is not bound by the 30-day limit because the parties executed a

joint stipulation that extended Pets First’s deadline to “answer or otherwise appear” until March

15, 2021. However, the time for removal under § 1446(b)(1) cannot be extended by stipulation.

See Rampy v. Sw. Bell Tel. Co., 615 F. Supp. 996, 999 (W.D. Mo. 1985) (“It is clear that the time

provided for removal in Section 1446(b) could not be extended by any stipulation filed in State

court.”).

        In addition, Pets First argues that it was not properly served under Rule 4, and therefore,

the 30 days for removal has not begun. The Supreme Court has found that a “defendant is

‘required to take action’ as a defendant—that is, bound by the thirty-day limit on removal—'only

upon service of a summons or other authority-asserting measure stating the time within which

the party served must appear and defend.’” Marano Enterprises of Kansas v. Z-Teca

Restaurants, L.P., 254 F.3d 753, 756 (8th Cir. 2001) (quoting Murphy Bros., Inc. v. Michetti

Pipe Stringing, Inc., 526 U.S. 344, 350 (1999)). The Supreme Court acknowledged the

significance of formal service to the judicial process, most notably the importance of service in

the context of the time limits on removal. Marano Enterp., 254 F.3d at 756.

        The Court uses the procedural rules of New Jersey when determining whether service

was properly served on Pets First in New Jersey. New Jersey Court Rule 4.4-4 (6) states that

service may be made on a corporation

        by serving a copy of the summons and complaint in the manner prescribed by paragraph
        (a)(1) of this rule on any officer, director, trustee or managing or general agent, or any
        person authorized by appointment or by law to receive service of process on behalf of the
        corporation, or on a person at the registered office of the corporation in charge thereof,

                                                 2
             Case 3:21-cv-00054-JM Document 14 Filed 08/17/21 Page 3 of 5




          or, if service cannot be made on any of those persons, then on a person at the principal
          place of business of the corporation in this State in charge thereof. . ..


N.J. Ct. R. R. 4:4-4. “[T]he mere acceptance of service by an employee, other than an officer,

director, trustee or managing or general agent, does not establish that the employee was

authorized to do so.” Jameson v. Great Atlantic and Pacific Tea Co., 833 A.2d 626, 632 (N.J.

Super. Ct. App. Div. 2003). “Service upon an employee may be sufficient under New Jersey law

if the representative is ‘so integrated with the organization that he will know what to do with the

papers and that he or she should stand in a position as to render it fair, reasonable and just to

imply the authority to receive service.’” Ceus v. New Jersey Laws. Serv., LLC, No. CV 19-

17073, 2021 WL 1788518, at *2 (D.N.J. May 5, 2021) (quoting O'Connor v. Altus, 335 A.2d

545, 556 (N.J. 1975)). If a plaintiff satisfies this two-pronged test, service is considered proper

even if the representative is not an officer, managing agent, or otherwise authorized to accept

service

          There is no evidence that Marco Vasquez, the employee who accepted service, was

authorized to receive service of process for Pets First. According to Vasquez’s declaration, he

was not a member, manager, general agent, or officer of Pets First and was not authorized by law

to receive service of process on their behalf. (Vasquez Dec., ECF No. 3 at p. 6). Vasquez further

states that he specifically told the process server that he was not authorized to accept service.

“When I told the process server to wait while I got someone who had authority to deal with the

situation, I was told I ‘had to accept it because it was a court order.’” Id.

          Plaintiff argues that Vasquez had apparent authority to act on behalf of Pets First as

evidenced by the Affidavit of Service signed by process server Anthony L. Iavarone. In the

“additional information” section of the Affidavit Mr. Iavarone stated:



                                                   3
           Case 3:21-cv-00054-JM Document 14 Filed 08/17/21 Page 4 of 5




       John Doe, WHO REFUSED TO GIVE NAME, PERSON AUTHORIZED TO ACCEPT,
       who accepted service with direct delivery, a gray-haired while male approx. 45-55 years
       of age, 5’6”-5’8” tall and weighing 160-180 lbs. with an accent.

(Aff. Of Serv., ECF No. 7-1 at p. 2) (emphasis in original). Mr. Iavarone does not deny that

Vasquez told him to wait until he could get someone who had authority to accept service.

       In Khater v. Puzino Dairy, Inc., the New Jersey district court found that the plaintiff had

not effected proper service as to the defendant corporation by delivering copies of the summons

and complaint to a receptionist at defendant’s place of business. The court explained that it could

not find that plaintiff effected proper service without information concerning either the

receptionist's authority to accept service, or the receptionist's role within the defendants'

company. See Khater v. Puzino Dairy, Inc., No. CIV.A. 14-4618, 2015 WL 4773125 at *7

(D.N.J. Aug. 12, 2015) (citing Wohlegmuth v. 560 Ocean Club, 302 N.J. Super. 306, 309, 695

A.2d 345 (App. Div.1997) (“Even if defendant were a partner ... our court rules do not permit

service of process on him by serving a secretary employed by the partnership, unless the

secretary was authorized to accept service on defendant's behalf.”); US Wats, Inc. v. Long

Distance Direct, Inc., No. 94–1837, 1994 WL 580180 at *2 (E.D. Pa. Oct.21, 1994) (“In this

case, it is Plaintiff's burden to establish that Defendant was properly served [and] Plaintiff has

not set forth any evidence to show that [defendant's receptionist] Ms. Suarez was either ‘the

person for the time being in charge’ or in fact authorized to accept service on behalf of

defendant. Thus ... delivery of the Complaint to the receptionist was improper service of

process.”)).

       Here, there is evidence that Mr. Vasquez specifically told the process server that he did

not have authority to accept service. He did not have authority over Pets First’s office operations,

and he was not in charge of the office that day. (Vasquez Dec. ECF No. 3 at p. 6). There is no



                                                  4
           Case 3:21-cv-00054-JM Document 14 Filed 08/17/21 Page 5 of 5




evidence that he was so integrated with the organization that he would know what to do with the

papers or that it was fair, reasonable, or just to imply that he had the authority to receive service.

Plaintiff has failed to satisfy the two-prong test for service to be considered proper. For the

reasons stated above, Mr. Vasquez did not have apparent authority to accept service, and

Plaintiff has not cited the Court to any authority stating that service can be ratified by an

attorney’s negotiation for an extension of time. The Court finds that Pets First did not receive

sufficient service of process.

       Because Pets First is not a properly served defendant, it’s time for removal under 28

U.S.C. § 1441(b) did not begin to run on December 24, 2020 and, in fact, has not yet started.

Therefore, Plaintiff’s motion to remand (ECF No. 5) is DENIED. Further, Pets First’s motion to

dismiss for insufficient service of process (ECF No. 3) is GRANTED. The Complaint is

dismissed without prejudice. The Clerk is directed to close the case.

       IT IS SO ORDERED this 17th day of August, 2021.



                                                       _________________________________
                                                       James M. Moody Jr.
                                                       United States District Judge




                                                  5
